Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 8-20 are pending.  Claims 18 and 20 stand withdrawn without traverse.  Claims 1-6, 8-17 and 19 are under current examination in view of the elected species: the compound of formula IV as it appears in claim 10 in the claims filed on 11/15/2018 and on page 8 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seabra et al. (Journal of Nano Research Vol 20 pp 61-67; publication year: 2012; cited in the IDS filed on 04/16/2019) and Mu et al. (US 2017/0182453; publication date: 06/29/2019; available as prior art under both 35 USC 102(a)(1) and 102(a)(2); effectively filed date of provisional application 62/271,605: 12/28/2016; of record) in view of Bolz et al (US 6,287,332; issue date: 09/11/2001; of record), and further in view of Lowe et al. (Microporous and Mesoporous Materials Vol 181, pages 17-22; publication year: 2013; cited in the IDS filed on 04/16/2019); Nguyen et al. Cryst Eng Comm vol 12, pages 2335-2338; publication year: 2010; cited in the IDS filed on 12/09/2020) and Zhang et al. (RSC Adv Vol 5, pages 1043-1050; publication year: 2015; cited in the IDS filed on 04/16/2019).

The claims are examined in view of the species election of organic ligand of the compound of formula IV as it appears in claim 10 in the claims filed on 11/15/2018 and on page 8 of the specification.

Seabra discloses that NO gas may be captured and delivered for medicinal use (abstract) using metal-organic-frameworks (MOF), which have the advantages of tailored NO release profile by making adjustments to the scaffold structure, high NO loading capacity, and stability (table 1, last entry).  Seabra discloses further that MOF have the disadvantage that the transition metals used to form them may be toxic (table 1, last entry).  Seabra does not disclose a core-shell structure having a silica core and MOF shell and does not disclose the elected species of organic ligand used to form the MOF.  
Mu discloses CO2 gas capture using MOF UiO-66-NH2 (name disclosed at e.g. 0042) that contains Zr6O4(OH)4(CO2)12 clusters linked by amino-terephthalic acid (i.e. the elected species of organic ligand; abstract).  Mu does not disclose a core-shell structure for the MOF.  Mu discloses further that this category of MOF exhibits superior stability (0003).  Support for the above may be found at para 0002 and Figure 5 of Provisional Application No. 62/271,605.  
Bolz discloses that the metal Zr is non-toxic (col 2, line 38). 
Lowe discloses that gas adsorption properties of MOF are a consequence of the porosity and large surface area (Lowe: page 17, left col).  

It would have been prima facie obvious to use the MOF disclosed by Mu, having the elected species of organic ligand and containing a pendant amine group; limitation of instant claims 1 and 8-10) as the MOF for delivering NO gas as disclosed by Seabra.  The skilled artisan would have been motivated to do so because Zr is nontoxic, therefore, this MOF does not possess the disadvantage disclosed by Seabra; and the artisan of ordinary skill would also be motivated to do so because UiO-66NH2 has better stability than other MOFs.  Finally, the artisan of ordinary skill would also have been motivated to use UiO-66NH2 as the MOF in order to capitalize on the tunability of NO release from MOFs containing pendant amine groups.  The skilled artisan would have had a reasonable expectation of success because NO has been shown to chemisorb to other MOFs having pendant amines via formation of the diazeniumdiolate group, thus one of ordinary skill in the art would reasonable expect that NO gas would also adsorb to this MOF material via the -NH2 moiety.  
None of Seabra, Bolz, Lowe nor Nguyen disclose a core-shell structure as required by claim 1.
Zhang discloses spherical MOF composites having a MOF shell (i.e. a layer on a core) formed from UiO-66 and a SiO2 (i.e. silica) particle as the core (title; abstract).  The MOF UiO-66 comprises the organic ligand terephthalate and eight coordinated ZrO6(OH)2 polyhedra (page 1044, left col) therefore is structurally very similar to the 2.  Zhang discloses further that MOF shell-silica core microspheres exhibit much improved packing properties relative to other MOF structures (page 1043, right col).  Zhang does not disclose capturing NO gas with the MOF.  
It would have been prima facie obvious to coat UiO-66-NH2 on a silica core according to the teachings of Zhang.  One of ordinary skill in the art would have been motivated to do so because this type of spherical structure has superior packability.  
Thus the cited prior art render obvious a core-shell structure having a silica core and a UiO-66-NH2 shell and NO gas adsorbed therein.  
With regard to instant claims 2 and 3, Zhang discloses that the final particle size of the coated silica composites can be controlled by adjusting the concentrations of reactants (page 1045, left col).  Thus, the examiner considers arriving at a preferred UiO-66-NH2 particle size and corresponding coating thickness to be a matter of routine testing of several conditions used to form the core-shell structure.  See MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to instant claim 4, Zhang discloses a single material for coating the silica, thus, the examiner considers Zhang to disclose a monolayer.
With regard to instant claim 5, Zhang’s core consists of silica.
m (page 1044, left col).  
With regard to instant claim 7, as noted above, Mu discloses amino-terephthalic acid, CAS Registry No. 10312-55-7, which is the compound IV, the elected species of organic ligand and falls within the scope of claim 7.
With regard to instant claims 11-13, Mu discloses the MOF to be formed from clusters of Zr6O4(OH)4(CO2)12 linked by amino-terephthalic acid.  
With regard to instant claims 14 and 15, the examiner considers the percentages of silica and MOF in the composite to reflect the thickness of the coating and particle size of the silica starting material, which are obvious for the reasons set forth above.  Please see MPEP 2144.05 regarding the obviousness of ranges. 
With regard to instant claim 16, the final product disclosed by Zhang has a micron-scale diameter and thus falls within the range required by the instant claims (figure 2, page 1045).
With regard to instant claim 17, an example of the MOF disclosed by Mu has a porosity of 539 m2/g (0042, with support at 0034 of the provisional application), thus the examiner considers the prior art to disclose a porosity falling within the range required by the instant claims.  
With regard to instant claim 19, Seabra discloses pharmacological uses for the NO delivery systems disclosed therein, therefore it would be prima facie obvious to incorporate a core-shell structure having a silica core and a UiO-66-NH2 shell and NO gas adsorbed therein into a pharmaceutical composition or dosage form. 

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.

On pages 4-6, Applicant reviews two features of the claimed invention - that the metal-organic framework is uniformly distributed on the surface of the silica core and that the metal organic framework comprises organic ligands of formula (III) that include at least one amine group.
These arguments are not persuasive because both of these features are taught in the prior art and are considered obvious for the reasons set forth in the rejection above and discussed in more detail below.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
 With regard to the uniformity of the UiO-66-NH2 crystals across the silica surface, the examiner considers this feature to be taught by Zhang, who also use a solvothermal synthesis under mixing (see page 1044, section 2.2). The examiner also notes that one having ordinary skill in the art would recognize uniform loading in a pharmaceutical composition as critical to providing consistent release of the active agent. 


On page 6, Applicant argues that Seabra discloses a number of possible NO-releasing nano-materials of which there is no indication that MOFs show improved performance over other disclosed materials.  Applicant argues further on page 7 that Seabra does not give any details on the types of MOFs that may be used and provides no indication that MOFs show improved performance over the other described materials.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case this argument ignores the specific motivation set forth in the rejection to employ amine containing MOFs structurally similar to UiO-66-NH2 as MOFs for NO capture and release specifically in the biomedical field, as disclosed by Nguyen.  The examiner also notes that an obviousness conclusion under 35 USC 103 does not require that Seabra teach an improvement of MOFs over other described materials.  

On page 7, Applicant argues that Mu discloses a MOF matrix for providing carbon dioxide capture and release, and on pages 7-8, describes some details of Mu’s disclosure as it relates to CO2 release.  Applicant argues that there would have been no reason to look to Mu based upon Mu’s different purpose and no technical basis for the notion that the same MOFs will be able to absorb NO, nor that it will be able to release NO in vivo in a controlled matter.  
The examiner considers Mu to be sufficiently related to the instant invention and to the other references cited in the rejection above to be properly combined under 35 USC 103 because Mu addresses gas capture using metal organic frameworks closely related to, for example, those disclosed by Nguyen for biomedical and other applications (see Nguyen p 2335, left col and Scheme 1 on page 2336 where applications ranging from gas adsorption, separations, catalysis and biotechnology/biomedicine).  Thus, Mu is directed to a solving the problem of gas capture by MOF as are the other cited prior art references and the instant invention.  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the expectation that the MOF UiO-66-NH2 could be used for NO capture and release in the biomedical setting is derived from Nguyen.  

On page 8, Applicant argues that Nguyen fails to provide the skilled artisan with a reason to use the UiO MOF in Mu because there is no indication that pendant amine groups provide MOFs with increased NO storage capacity and further because the MOF of Nguyen is likely to be unstable.  Applicant states that Nguyen is silent regarding the NO storage capacity of the MOFs disclosed therein and that there is no teaching that amine-modified MOFs exhibit an increased storage of NO.  Applicant argues further that Nguyen teaches that the amine-modified MOFs exhibit a significantly lower BET surface area than the corresponding MOFs that do not contain pendant amine groups, citing pages 2336-7.  Applicant points to Nguyen’s statement that the reduction in BET surface area of the amine-modified MOFs is larger than expected and may result from degradation of the MOFs during modification.  On pages 8-9, Applicant concludes that one would not have been motivated to use UiO MOF disclosed by Mu, but rather the skilled artisan would have understood that such a MOF is likely to be unstable.  
The examiner considers these arguments to largely mischaracterize or incompletely represent Nguyen.  Regarding the teaching of improved NO storage capacity, as noted above, Nguyen teaches that NO release from MOFs for biomedical 
Regarding the BET surface area, the entire paragraph spanning pages 2336-7 reads: 
The modified MOFs visually show no signs of degradation after treatment with NO (Fig. S3†). Powder X-ray diffraction (PXRD) patterns also show that the crystallinity of the bulk materials is generally preserved (Fig. S4†). Crystallinity was further confirmed by using single crystal X-ray diffraction analysis, which showed that for both IRMOF-3–NONO and UMCM-1–NONO cell parameters identical to those of the parent material are obtained (Table 1). The MOFs were also examined by thermal gravimetric analysis (TGA) to determine the thermal and structural stability of the materials. The modified MOFs showed good thermal stability, with decomposition temperatures around 450 °C (Fig. S5†). A weight loss observed between 270 and 360 °C is likely due to the NONOate functionality (Fig. S6†). IRMOF-3–NONO displays an 8% weight loss (theoretical 18% for complete conversion of all amines to NONOates), which suggests that 44% of the free amines have been modified. UMCM-1–NONO displays a 5% weight loss (6% theoretical weight loss), which implies modification of 83% of the amines. The Brunauer–Emmett–Teller (BET) surface areas of the modified samples were measured via dinitrogen adsorption at 77 K. The modified samples showed BET surface areas of 1294 m2 g−1 and 2560 m2 g−1 for IRMOF-3–NONO and UMCM-1–NONO, respectively (Fig. S7†). The surface areas are significantly reduced relative to the parent MOF (∼2400 m2 g−1 for IRMOF-3 and ∼4000 m2 g−1 for UMCM-1–NH2). While the BET surface areas are still far in excess of typical zeolites, the reduction is larger than expected for this modification, and is likely due to some degradation of the MOFs during PSM.  (Emphasis added.)



On page 9, Applicant argues that none of the cited references disclose a composite containing microparticles that have a core-shell structure, let alone a composite containing a silica core.  Applicant argues further that one having ordinary skill in the art would not combine the teachings of Zhang with the other prior art references cited in the rejection because Zhang is directed to designing MOFs for HPLC and solves the problem of uneven packing in previously described MOFs used in HPLC.  Applicant argues that Zhang is in a completely different technical area, and that there is no suggestion in Zhang that it would be beneficial to provide shell-core MOFs@SiO2 as 
Please see above regarding piecemeal analyses of prior art disclosures. As noted in the rejection supra, the examiner acknowledges that Zhang is directed towards MOF to be used in gas capture in an HPLC system; however, the examiner maintains the opinion that Zhang is sufficiently related to both the instant application as well as the problems solved in the prior art, specifically substance capture using MOFs, to be properly combined to draw an obviousness conclusion within the meaning of 35 USC 103. With regard to Applicant’s arguments that one of ordinary skill would not recognize efficient packing as relevant to drug delivery, the examiner respectfully disagrees. One having ordinary skill in the art would recognize that efficient packing of a drug delivery vehicle is important for factors such as uniform dosing (i.e. the ability to generate a formulation with a consistent amount of drug per unit volume during manufacture), handling, and storage.

On page 10, Applicant argues that Zhang does not disclose a uniform distribution of the MOF shell on the silica core.  Applicant states that the uniformity of nanoparticles in the claimed invention is due to the mechanical stirring of the growth solution under solvothermal conditions.  Solvothermal conditions require the heating of a reaction in a closed system, thus under autogenous pressure form the vessel.  Applicant states that there is no autogenous pressure applied to the reaction mixture of MOFs@SiO2 disclosed in Zhang, accordingly one would not have had a reasonable expectation that a uniform particle distribution in the shell would also be achieved in Zhang.  
.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617